Matter of Jaielly R.H. (Kimberly V.) (2015 NY Slip Op 07841)





Matter of Jaielly R.H. (Kimberly V.)


2015 NY Slip Op 07841


Decided on October 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX, JJ.


2014-11142
2014-11143
 (Docket No. N-6004-14)

[*1]In the Matter of Jaielly R. H. (Anonymous). Commissioner of New York City Administration for Children's Services, appellant; 
andKimberly. (Anonymous), et al., respondents.


Zachary W. Carter, Corporation Counsel, New York, N.Y. (Francis F. Caputo and Susan Paulson of counsel), for appellant.
Thalia Julme, Brooklyn, N.Y., and Crowell & Moring LLP, New York, N.Y. (John N. Thomas and Allyson M. McKinstry of counsel), for respondent Kimberly V. (one brief filed).
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Susan Clement of counsel), attorney for the child.

DECISION & ORDER
Appeals from two orders of the Family Court, Kings County (Daniel Turbow, J.), both dated December 1, 2014. The orders, after a fact-finding hearing, granted the parents' respective motions, in effect, to dismiss the petition insofar as asserted against each of them pursuant to Family Court Act § 1051(c).
ORDERED that the orders are reversed, on the law, without costs or disbursements, the petition is reinstated, a finding of neglect is made against each parent, and the matter is remitted to the Family Court, Kings County, for a dispositional hearing and orders of disposition thereafter.
The Family Court erred in granting the parents' respective motions to dismiss the neglect petition insofar as asserted against each of them. The petitioner established by a preponderance of the evidence that, in executing a search warrant at the father's apartment, the police found illegal drugs, including multiple individual packages of crack cocaine and heroin and a large quantity of marijuana, in various locations throughout the home within the reach of the approximately three-year-old child. As the Family Court correctly found, the hearing evidence further established that the mother knew or should have known about the accessible drugs in the home despite her residence elsewhere, inasmuch as she was undisputedly present there virtually on a daily basis. The parents' conduct in placing the child in proximity to readily accessible drugs "posed an imminent danger to the [child's] physical, mental, and emotional well-being" (Matter of Evan E. [Lasheen E.], 95 AD3d 1114, 1115; see Matter of Paul J., 6 AD3d 709, 710; Matter of Michael R., 309 AD2d 590, 590-591). Thus, the evidence was sufficient to support a finding of neglect against each parent (see Matter of Jared M. [Ernesto C.], 99 AD3d 474, 474-475; Matter [*2]of Paige AA. [Anthony AA.], 85 AD3d 1213, 1216; Matter of Taliya G. [Jeannie M.], 67 AD3d 546, 547; Matter of Andrew DeJ. R., 30 AD3d 238; Matter of Myra P., 251 AD2d 668, 669).
The remaining contentions of the petitioner and the attorney for the child are not properly before this Court (see CPLR 5501[a][3]).
RIVERA, J.P., LEVENTHAL, AUSTIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court